Per CURIAM.
— The principal contention upon which appel-ants seek a reversal is that the appellants were not prosecuted by indictment or information filed by the public prosecutor. This contention and all the other points raised by appellants in this appeal were considered and passed upon by this court in the ease of Rankin v. Jauman, 4 Idaho, 53, 394, 36 Pac. 503, and 39 Pac. 1111. Upon authority of those cases the judgment of the district court in this case is affirmed, with costs to respondent.